TimliN, J.
(dissenting). By a city ordinance, which, when reasonable and within the legislative jurisdiction of the common council, has the same force as a statute, this sidewalk was required to be fifteen feet wide like other sidewalks in that part of the city. The board of public works ordered a sidewalk built without specifying the width, but in describing its area evidently computed this upon a width of six feet. The contractor built a fifteen-foot sidewalk as the ordinance required and the lotowner paid for the same and now sues to *59recover wbat it cost in excess of the erroneous computation contained in the order of the board of public works. By permitting a recovery on this technicality we give the plaintiff a sidewalk fifteen feet wide at the cost of one six feet wide, discriminate in his favor as against other abutting owners in his-immediate vicinity, add to the embarrassments and difficulties of municipal governments; and then probably wonder why American city government has-not been a success.